                                                     Case 18-40261-KKS            Doc 40     Filed 01/18/19         Page 1 of 2

                                                                                     Form 1                                                                                     Page: 1

                                                            Individual Estate Property Record and Report
                                                                             Asset Cases
Case Number:          18-40261TLH4 KKS                                                          Trustee: (290720)           SHERRY CHANCELLOR
Case Name:            Echols, Michael C.                                                        Filed (f) or Converted (c): 05/16/18 (f)
                                                                                                §341(a) Meeting Date:       06/25/18
Period Ending:        12/31/18                                                                  Claims Bar Date:            12/14/18

                                 1                                           2                         3                          4                       5                     6

                       Asset Description                                 Petition/             Estimated Net Value             Property           Sale/Funds              Asset Fully
            (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,       Abandoned           Received by          Administered (FA)/
                                                                          Values             Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate           Gross Value of
Ref. #                                                                                           and Other Costs)                                                      Remaining Assets

 1       Cash                                                                     10.00                        0.00                                            0.00                    FA

 2       Checking: Wells Fargo                                                   300.00                        0.00                                            0.00                    FA

 3       2 couches, desk, table, television, stereo, vcr,                    2,000.00                          0.00                                            0.00                    FA

 4       Casual Clothing                                                         100.00                        0.00                                            0.00                    FA

 5       3 sets of golfclubs                                                     400.00                        0.00                                            0.00                    FA

 6       Mikes Maintenance Repair LLC, 100% ownership                        1,000.00                          0.00                                            0.00                    FA

 7       2003 Dodge Pick uP, 164000 miles, Inoperable. En                        500.00                        0.00                                            0.00                    FA
 8       2001 Chevy Pick up, 85,000 miles. Entire propert                    2,500.00                          0.00                                            0.00                    FA

 9       3 pet cats                                                                3.00                        0.00                                            0.00                    FA

10       Unlisted real property (u)                                          Unknown                           0.00                                            0.00              5,000.00
           Minimum carve out of $5,000.00 possibly more. There
         are two mortgages.

10       Assets            Totals (Excluding unknown values)                $6,813.00                         $0.00                                           $0.00             $5,000.00


     Major Activities Affecting Case Closing:
              extended discharge times to 10/24/18 and exemptions til 9/25 as well.
              8/2/18 Talked to Stephen Chip with BKGlobal he's sending us some forms to sign so they can give us a better idea as to what they can do as far as a carve out so we
              can decide re: avoiding the transfer.

              Debtor's wife to transfer property back to Debtor. Need Contact information for tenants so a realtor can go in for BK Global.
              Looking at Objection to Exemptions again. 9/12/18. 9/21/18-call to Bruner, spoke to Trey , told him need key, tenant not cooperating,
              he will call debtor and get key. P.

                                                                                                                                                      Printed: 01/17/2019 02:55 PM   V.14.14
                                                Case 18-40261-KKS              Doc 40      Filed 01/18/19        Page 2 of 2

                                                                                   Form 1                                                                                Page: 2

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       18-40261TLH4 KKS                                                           Trustee: (290720)           SHERRY CHANCELLOR
Case Name:         Echols, Michael C.                                                         Filed (f) or Converted (c): 05/16/18 (f)
                                                                                              §341(a) Meeting Date:       06/25/18
Period Ending:     12/31/18                                                                   Claims Bar Date:            12/14/18

                              1                                            2                         3                         4                   5                     6

                      Asset Description                                Petition/            Estimated Net Value             Property          Sale/Funds           Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,       Abandoned          Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.     the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

            01/14/19 - House is being rekeyed so that the Real Estate agent can get in and get the property listed. DAH

            UST extended time on discharge as well until Oct 24.
            Objected to discharge Oct 11th as debtor said would have property transferred back for estate to sell and he never did despote repeated requests. . Send summons
            and check for response. Need to sue to avoid the fradulent transfer as well.
            Gave Bruner until Nov 30 to file response to adversary. 12/4/18 Answer filed to Adversary on the 30th. Scheduling Order entered. Getting realtor and BK Global
            appointed to sell the real property.

    Initial Projected Date Of Final Report (TFR): August 1, 2018                          Current Projected Date Of Final Report (TFR): February 15, 2019




                                                                                                                                               Printed: 01/17/2019 02:55 PM    V.14.14
